Roth Capital Partners, LLC 888 San Clemente Drive, Suite 400 Newport Beach, CA 92660 Maxim Group LLC 405 Lexington Ave. New York, NY 10174 October 13, 2016 Via EDGAR U.S. Securities and Exchange Commission Division of Corporate Finance treet, N.E., Mail Stop 4628 Washington, D.C. 20549 Attention: Danilo Castelli RE: Registration Statement on Form S-1 File No. 333-213519 Dear Mr. Castelli: Pursuant to Rule461 under the Securities Act of 1933, as amended, Roth Capital Partners, LLC and Maxim Group LLC, in their capacity as underwriters (the “ Underwriters ”) pursuant to that certain registration statement on Form S-1, File No. 333-213519 (the “ Registration Statement ”) of Ocean Power Technologies, Inc. (the “ Company ”), hereby respectfully requests that the Registration Statement, be declared effective at 4:30 P.M., Washington,D.C.time, on October 13, 2016, or as soon as practicable thereafter. Pursuant to Rule 460 under the Securities Act, please be advised that there will be distributed to each underwriter or dealer, who is reasonably anticipated to be invited to participate in the distribution of the security, as many copies of the proposed form of preliminary prospectus as appears to be reasonable to secure adequate distribution of the preliminary prospectus. The undersigned confirms that it has complied with and will continue to comply with, and it has been informed or will be informed by participating dealers that they have complied with or will comply with, Rule 15c2-8 promulgated under the Securities Exchange Act of 1934, as amended, in connection with the above-referenced issue. Respectfully, ROTH CAPITAL PARTNERS, LLC By: /s/Aaron Gurewitz Name:Aaron Gurewitz Title:Head of Equity Capital Markets MAXIM GROUP LLC By: /s/ Clifford Teller Name:Clifford Teller Title: Executive Managing Director Head of Investment Banking
